Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                 DETAILED ACTION

1. This action is response to application filed on 03/31/2021. Claims 1-20 are pending.
                               Allowable Subject Matter
2. There is no prior arts of record, singly or in combination teaches the feature of claim(s) limitations in context of the claims 1, 11 and 20 as a whole, however claims 1, 11 and 20 are not in allowance condition yet because of existing double patenting issue in those claims. 
3. For claims 1, 11 and 20, Rewaskar et al. (U.S. 20190149411) teaches reconfiguring already used virtual machine with different virtual network (Rewaskar [0015]). When a VM is reconfigured, the customer IP address may be remapped, while reusing the same MAC (media access control) address and the same physical IP address of the VM prior to reconfiguration. When reconfiguring the VM, the MAC address and NIC (network interface controller) of the old virtual network may be re-used. The networking manager may also configure any network rules requested by the customer, including network rules for the NIC and the MAC address (Rewaskar [0016]), but Rewaskar does not teach storing configuration information that includes a name associated with a virtual network; collecting underlay flow data associated with 
                                        Objection
4. Claim 3 is objected to because of the following informalities:  there is antecedent basis for limitation “the information included within the underlay flow data…”  Appropriate correction is required. Claim 13 is also objected under rationales of claim 3.
5. Claim 10 is objected to because of the following informalities:  there is antecedent basis for limitation “the request for the information…”  Appropriate correction is required. It recommends changing “the request for the information…”  to “the input for the information…”  

                            Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.





                                 Double patenting

7. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1+2+3+4+5+6+8+9, 11+12+13+14+15+16+18+19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. U.S. 10,999,142. Although the claims at issue are not identical, they are not patentably distinct from each other because both of them describe similar method for management virtual network. 

	
The current application 17301374
10,999,142
Explanation
1.A method comprising: storing, by a network analysis system operating within a network, configuration information that includes a name associated with a virtual network; 






collecting, by the network analysis system, underlay flow data associated with communications between a first server and a second server that is physically distinct from the first server; 






generating, by the network analysis system, a user interface that includes information indicating that the first server and the second server have communicated over the virtual network.
8. The method of claim 1, wherein the first server is implemented as a bare metal server.  
9. The method of claim 8, wherein the second server is implemented as a bare metal server.









3. The method of claim 2, wherein determining that the first server and the second server have communicated over the virtual network includes: using the information included within the underlay flow data to determine, based on the network identifier 

4. The method of claim 3, wherein collecting underlay flow data includes: collecting sFlow data.  

5. The method of claim 4, wherein collecting sFlow data includes: collecting sFlow data that includes the network identifier but does not include the name associated with the virtual network.  









collecting, by a network analysis system, underlay flow data associated with communications between a first server and a second server, wherein at least one of the first server and the second server are implemented as bare metal servers; 


generating, by the network analysis system, a user interface that includes information indicating that the first server and the second server are part of the first virtual network, and wherein the user interface identifies the first virtual network using the name associated with the first virtual network.



4. The method of claim 3, wherein determining that the first server and the second server have communicated over the first virtual network includes: using the first network identifier included within the underlay flow data to determine, based on the first network identifier stored as 
5. The method of claim 3, wherein collecting underlay flow data includes: collecting sFlow data.

6. The method of claim 5, wherein collecting sFlow data includes: collecting sFlow data that includes the first network identifier but does not include the name associated with the first virtual network.
7. The method of claim 6, wherein the first network identifier is an identifier for a virtual network.













Similar remarks apply to the instant claims 11 and 20.
                                                     Conclusions
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAN DAI T TRUONG/         Primary Examiner, Art Unit 2452